Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00539-CV

Bretton Guy DAWKINS, Bradley Ken Dawkins, Jerry Howard Oxford and Sharon Ann Oxford,
                                   Appellants

                                                v.

 Madelon HYSAW, Kathryn Hysaw Weaver, Michael and Cindy Burris Family Partnership III,
                 Ltd., Byron M. Burris, and Judith Ann Burris Dziuk,
                                     Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-05-00107-CVK
                         Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED.

        We RENDER judgment that Ethel Nichols Hysaw’s will devised to each of her children
all of her rights in the surface and mineral estates corresponding to the surface acres she devised
to each, including all royalties earned from the acreage devised to that child, subject to the two
fractional royalty interests—fixed fractions of 1/24 of production—reserved for the other two
siblings.

        Because Ethel Nichols Hysaw conveyed mineral interests in the 200 and 150 acre tracts
before she died, we also RENDER judgment that Ethel Nichols Hysaw’s will devised to each of
her children an equal share in a fraction of any and all royalties produced from the 200 and 150
acre tracts.

       Costs of this appeal are taxed against Appellees Madelon Hysaw, Kathryn Hysaw Weaver,
Michael and Cindy Burris Family Partnership III, Ltd., Byron M. Burris, and Judith Ann Burris
Dziuk.
                                                    04-13-00539-CV


SIGNED July 30, 2014.


                         _____________________________
                         Patricia O. Alvarez, Justice




                        -2-